Citation Nr: 1646113	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected patellofemoral pain syndrome of the right knee [hereinafter, "right knee disability"].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active military service from January 1995 to August 1995.  His DD 214 Form reflects a discharge with uncharacterized service at separation.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the case was subsequently transferred to the VA RO in New Orleans, Louisiana.  

In August 2015 the Board remanded the issue on appeal for further development.  As additional development remains necessary, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, as explained below further development remains necessary.

Service treatment records show that on an April 1994 report of medical history for enlistment purposes the Veteran indicated that he had broken bones.  The examiner noted that the Veteran fractured his right ankle in February 1993 and underwent a closed reduction, with no problems.  Subsequent service treatment records on multiple occasions show that the Veteran was treated for right ankle pain and sprain.  See service treatment records dated in January 1995, February 1994, March 1995, and April 1995.  An entry in April 1995 shows that the Veteran reported incurring a right ankle fracture in 1992 and was in a cast followed by an air splint.  An April 1995 X-ray report shows os trigonum versus old fracture posterior talus.  

After service, in May 2007, the Veteran underwent a right ankle arthroscopy and lateral ligament reconstruction for lateral instability of the right ankle. His right ankle disability has been diagnosed as degenerative changes, traumatic arthritis, and right ankle sprain. X-ray evidence shows sequela of old healed trauma, small chip or avulsion fracture distal to the fibula. See, e.g., April 2007 VA examination, January 2009 VA medical record, and April 2015 VA treatment record.  

The Veteran also contends that his right ankle disability is secondary to his service-connected right knee disability because favoring his right knee resulted in right ankle problems, such as instability due to a stretched and pulled ligament.  See, e.g., March 2007 statement.  

In the August 2015 remand, the Board instructed that the Veteran be scheduled for a VA examination in order for the examiner to determine the nature and etiology of the Veteran's right ankle disability.  In February 2016 the Veteran was notified that his examination would be scheduled on March 2, 2016 in Gainesville, Florida.  At that time he resided in Palatka, Florida.  A compensation and pension examination inquiry dated on March 2, 2016 shows that the Veteran refused to attend the exam and it was cancelled.  A Report of General Information dated on March 3, 2016 shows that the Veteran reported that he did not have the ability to drive all the way to the Gainesville VA Medical Center for his examination.  He stated that he would have his private doctor complete the examination and he would fax the examination report to the Appeals Management Center.  Such a report to date has not been received from the Veteran.  

However, the Veteran has demonstrated good cause for not attending the March 2016 VA examination in Gainesville as he was unable to travel the longer distance to get there.  Further, recent correspondence between VA and the Veteran shows that he currently resides in Honesdale, PA.  See September 2016 VA letter (on an unrelated matter).  Both the Veterans Appeals Control and Locator System (VACOLS) and the Veterans Benefits Management System (VBMS) also show that the Veteran currently resides in Honesdale, PA.  As noted by the Veteran's representative in March 2015, the Veteran during the appeal period has had several address changes.  While the Board emphasizes that VA resources are not limitless, in accordance with due process and the Veteran's limitations in traveling further distances, VA must consider the arrangement of a VA examination at the nearest VA medical facility within close proximity to his home.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  If such examination is not feasible, a VA opinion based on review of the claims folder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

2. Determine if it is feasible to schedule the Veteran for a VA examination at a VA medical facility, within close proximity to his current address of record, most recently indicated to be in Honesdale, PA.  If such examination is feasible, such examination should be scheduled.  The claims file must be made available to the examiner for review.  If it is determined that such an examination is not feasible, provide written documentation of the reasons for such a determination.  

If the Veteran is unable to attend a scheduled examination at a location within close proximity to his current address of record, or if it is not feasible to arrange such an examination at a location within close proximity to the Veteran's current address of record, forward the claims folder to an appropriate clinician for review to render an opinion as to the etiology of his right ankle disability. 

After consideration of the evidence of record, including the Veteran's medical history and statements (and clinical examination of the Veteran if feasible), the VA examiner must express opinions on the following:

a.) Whether there is clear and unmistakable (undebatable) evidence that each diagnosed right ankle disability, to include but not limited to right ankle sprain, traumatic arthritis, and degenerative changes, preexisted service, and if so whether the disability was aggravated (permanently worsened) during, or as a result of the Veteran's period of active service from January 1995 to August 1995.  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition?  In rendering the opinion the examiner is asked to discuss the following service treatment records:

An April 1994 report of medical history for enlistment purposes where the examiner noted that the Veteran fractured his right ankle in February 1993, underwent a closed reduction, and had no problems.  Subsequent service treatment records on multiple occasions that show that the Veteran was treated for right ankle pain and sprain.  See service treatment records dated in January 1995, February 1995, March 1995, and April 1995.  An entry in April 1995, which shows that the Veteran reported incurring a right ankle fracture in 1992 and was in a cast followed by an air splint.  The record also shows that aggravating factors included prolonged standing and walking.  A x-ray report in April 1995, which shows os trigonum versus old fracture posterior talus.  

b.) For each diagnosed right ankle disability, to include but not limited to right ankle sprain, traumatic arthritis, and degenerative changes, opine whether it is at least as likely as not, i.e. 50 percent probability or more, that it was both 
caused, or aggravated, by the service-connected right knee patellofemoral pain syndrome.  If a right ankle disability is aggravated by the service-connected right knee disability, the examiner should quantify the approximate degree of aggravation.  In rendering the opinion the examiner is asked to address the following:

The Veteran's contention that his right ankle disability is secondary to his service-connected right knee disability as by favoring his right knee right ankle problems were caused.  See, e.g., March 2007 statement.  The Veteran's report that a VA orthopedic surgeon in Indianapolis, IN advised him that his right ankle disability was due to and a direct result of his service-connected right knee condition.  See March 2009 Form 9 Appeal. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he/she should explain. 

3. Thereafter, readjudicate the issue on appeal, as is listed on the title page of this remand.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2015).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

